USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

ee
COREN LAW Grovp P.C. . 1/2/2020
Attorneys at Law
225 Union Street

Brooklyn, New York 11231

 

(212) 371-5800
scoren@corenlawgroup.com

January 2, 2020

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007-1312

Re: Garcia v. Wheeler
1:19-cv-08482-AT

Your Honor:

As Plaintiff's counsel in the above-noted matter, this will serve to state our application to
adjourn sine die the dates set by the Initial Pretrial Conference Orderas this matter has been ordered
to proceed to Mediation (Docket #18) and a mediator is scheduled to be assigned by January 6, 2020.

Specifically, the Initial Pretrial Conference Order set an Initial Conference for January 9,
2020 at 10:40 AM, and requires a Proposed Civil Case Management Plan and Scheduling Order be
filed this date. In light of the mediation, such conference and case management plan appear pre-
mature at this time.

The Court’s courtesy and attention are appreciated in advance.

GRANTED in part, DENIED in part. The
initial pretrial conference scheduled for
January 9, 2020, is ADJOURNED to March 9,
2020, at 12:20 p.m. By March 2, 2020, the
parties shall file their joint letter and proposed
case management plan.

Very-truly yqurs,

    

SO ORDERED.

Dated: January 2, 2020
New York, New York

On

 

ANALISA TORRES
United States District Judge
